Citation Nr: 0937750	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a seizure 
disorder.  In August 2008, the Veteran testified before the 
undersigned at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The Veteran contends that she began having seizures and 
sought medical treatment initially with VA.  She states that 
she was not afforded proper treatment and VA failed to 
diagnose and treat her seizure disorder.  She indicated that 
VA examiners told her that she had an anxiety disorder, but 
no seizure disorder.  The Veteran maintains that she then 
sought treatment from a private neurologist, F.O.P., Jr., 
M.D., who diagnosed her as having a seizure disorder, 
currently characterized as epilepsy.  

A review of the record discloses that the Veteran was 
initially seen by Dr. P. in April 2004, for complaints of 
seizure-type activity which had occurred over the past 6 
months.  At that time, she stated that she had been seen and 
treated by VA for her complaints.  A review of the record, 
however, reveals that the VA records are only dated from 
January 2005 onward.  Thereafter, in January and February 
2005, she maintains that she went to VA, but was not 
diagnosed as having a seizure disorder.  The VA records from 
those dates have been obtained and reflect that she was seen 
for complaints of seizure-type activity; however the VA 
examiner felt that her complaints were more likely anxiety or 
panic attacks.  The Veteran then stated that she went to Dr. 
P. and received a diagnosis from him.  Dr. P.'s records show 
that the Veteran was treated in April 2005.  
Electroencephalograph and magnetic resonance imaging reports 
were abnormal.  She was diagnosed as having a generalized 
tonic clonic seizure disorder.  The diagnosis has since been 
amended to include epilepsy.  

The Veteran asserts that the failure of VA to diagnose her 
with a seizure disorder, and to misdiagnose her as only 
having an anxiety disorder, resulted in additional 
disability.  Specifically, she contends that her seizure 
disorder worsened and she also fell and injured her left leg.  
She claims that Dr. P. told her that she had received a 
misdiagnosis.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  As noted, VA records predating 2005 are not of 
record.  Of particular interest are VA records dated from 
2003-2004.  These records should be obtained in compliance 
with VA's duty to assist.  

Further, because this case presents complex medical and 
unresolved factual questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required and the Veteran should be 
afforded a VA examination.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's VA treatment from 2003-
2004.  

2.  Schedule the Veteran for a VA 
examination.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to the 
following:  

(1) Did the Veteran sustain any 
additional disability either 
directly or through aggravation of 
her preexisting condition, as a 
result of the claimed failure of VA 
to diagnose her as having a seizure 
disorder and to only diagnose her as 
having an anxiety disorder during 
the timeframe from 2003 through 
April 2005 when she was diagnosed as 
having a seizure disorder by Dr. P.?  
If so, what is that additional 
disability; 

(2) If such additional disability 
was sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the failure 
to diagnose or the misdiagnosis of 
her seizure disorder; 

3) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider; and 

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MATTHEW D. TENNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

